Fourth Court of Appeals
                                 San Antonio, Texas
                                      March 19, 2014

                                    No. 04-14-00031-CV

                    IN THE INTEREST OF A.C. AND AS.C., Children,

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-00160
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
         Appellee’s brief was originally due on March 17, 2014. On March 18, 2014, appellee
filed its first request for an extension, asking for additional time until April 17, 2014.

        The request is GRANTED; and appellee’s brief is due no later than April 17, 2014.
However, because this is an accelerated appeal from an order terminating appellant’s parental
rights, no further extensions of time will be granted.



                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court